DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Newly submitted claims 22-24 and amended claim 12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 4-1, and 13-15 drawn to a structure comprising a heat shield, classified in B64C 3/36, B64C 1/12, B64C 1/38.
II. Claims 16-17 and 19-21, drawn to a method of making a heat shield, classified in B64C 3/36, B64C 1/12, B64C 1/38.
III. Claims 22-24 and claim 12, drawn to a heat shield, broadly classified in F01N 2230/00, F01N 2550/10, F01N 3/00, F01N 13/00, B64C 3/36, and B64C 1/38.

The inventions are independent or distinct, each from the other because:
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as the structure of an automobile catalytic converter.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending 

Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the heat shield III may be made with a method that does NOT require a plurality of joint regions found in method II.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groupings of patentably distinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-24, and claim 12 of which is dependent on claim 22 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 22-24, and claim 12 directed to heat shield III are non-elected without traverse.  Accordingly, claims 22-24, and claim 12 have been cancelled.

Allowable Subject Matter
Claims 1, 4-11, 13-17, and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record failed to show either alone or in combination a structure, comprising: a heat shield including: an interior; a skin enclosing the interior; a plurality of barriers attached in the interior to the skin, each of the barriers spaced to separate a plurality of thermal insulation layers disposed in the interior; and wherein: the barriers suppress heat flow between the thermal insulation layers; the skin comprises a plurality of segments; the heat shield comprises a plurality of joint regions, each of the joint regions: between a pair of the segments comprising a first segment and a second segment; the first segment comprising a first end overlapping with a second end of the second segment; and including a gap between the first end and the second end, the gap allowing thermal expansion and contraction of the segments and a flow of an exhaust gas into the interior, the flow of the exhaust gas generating the heat flow; and the barriers comprise: a first barrier attached to the first segment at a location having a spacing from the gap so that the flow of the exhaust gas through the gap outputs into the interior through the spacing and along a surface of the first barrier, and a second barrier attached to the second segment. Further, the prior art of record failed to show either alone or in combination a method of making a heat shield, comprising: providing a skin including a plurality of segments and enclosing an interior of the heat shield; and attaching a plurality of barriers to the skin, each of the barriers spaced in the interior to separate a plurality of thermal insulation layers disposed in the interior; and wherein: the barriers suppress heat flow between the thermal insulation layers; the heat shield comprises a plurality of joint regions, each of the joint regions: between a pair of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644